Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  134044 & (10)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 134044
                                                                   COA: 277961
                                                                   Clinton CC: 85-004206-FC
  DELMAR GOWING,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant's motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to remand is
  DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2007                  _________________________________________
         d0917                                                                Clerk